DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-29, 31-39, 49, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Baterina et al. (“Baterina”) (U.S. Patent Application Publication Number 2016/0321210) and Gu et al. (“Gu”) (U.S. Patent Application Publication Number 2017/0308145).
Regarding Claims 26 and 49, Baterina discloses a method of managing power consumption of a data-path in a computer system, the data-path comprising a first port (Figure 1, item 115) and a second port (Figure 1, item 110), the first port comprising a high-speed port (i.e., a Super Speed port) and the second port comprising a low-speed port (i.e., a low/full/high speed port), the method comprising: 
connecting a device to the data-path (Figure 1, item 103);
determining that the connected device is to communicate using the second port (paragraph 0021; i.e., determining that the device 103 will communicate using only the USB 2.0 path 110); and 
an active circuit associated with the first port of the data-path (Figure 1, item 115).
Baterina does not expressly disclose changing a state of an active circuit associated with the first port of the data-path to a low power state based on the determination, and
removing power from the active circuit.
In the same field of endeavor (e.g., electronic device communication techniques), Gu teaches changing a state of an active circuit (Figure 1, item 151) associated with the first port (i.e., the port that connects partition 151 to control circuit 140) of the data-path to a low power state based on the determination (paragraph 0019), and
removing power from the active circuit (paragraph 0020; i.e., power to the partitions 151-154 may be removed if they are not being used).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Gu’s teachings of electronic device communication techniques with the teachings of Baterina, for the purpose of providing a mechanism for compensating for data transmission loss and further for saving power in the computer system.

Regarding Claim 27, Baterina discloses wherein connecting the device to the data-path comprises connecting the device to the second port of the data path, and wherein determining that the connected device is to communicate using the second port further comprises determining that the connected device is not configured to communicate using the first port (paragraph 0021).

Regarding Claim 28, Baterina discloses wherein the data-path comprises a USB data-path and wherein the first port comprises USB Super-Speed signals and the second port comprises USB High-Speed signals (paragraph 0021).

Regarding Claim 29, Baterina discloses wherein the data-path comprises one of a USB Type-C connector and a USB Type-A connector (paragraph 0021; i.e., the Type-C and Type-A connectors are a part of the USB 3.0 and 2.0 standards, respectively).

Regarding Claim 31, Baterina discloses wherein determining that the device is to communicate using the second port further comprises: obtaining information from a USB driver stack associated with the USB data-path, the information indicating the connected device is not configured to make use of USB Super-Speed signals (paragraph 0021; i.e., the examiner takes Official Notice that USB driver stacks were well known in the art).

Regarding Claims 32 and 50, Baterina discloses wherein connecting the device to the data-path comprises connecting the device to the first port, and wherein determining that the connected device is to communicate using the second port further comprises: determining that the connected device is to enter a low power state (paragraph 0044).

Regarding Claim 33, Baterina discloses in response to determining that the connected device is to enter the low power state: inhibiting reconnection of the device to the first port of the data-path; issuing a reset for the first port of the data-path; and reconnecting the device to the second port of the data-path (paragraph 0021; i.e., the USB device starts by connecting to the USB 2.0 data path).

Regarding Claim 34, Baterina discloses wherein determining that the device connected to the first port of the data-path is to enter a low power state comprises one of: obtaining an indication that the computer system is to enter a low power state; and obtaining an indication that the device is to enter a low power state (paragraph 0044).

Regarding Claim 35, Baterina discloses the computer system entering the low power state subsequent to the device being reconnected to the second port of the data-path (paragraph 0044).

Regarding Claim 36, Baterina discloses obtaining an indication that the connected device is to wake from the low power state; turning on the active circuit associated with the first port; issuing a reset to the second port of the data-path; and reconnecting the device to the first port of the data-path (paragraphs 0021-0022).

Regarding Claim 37, Baterina discloses wherein the low power state comprises an ACPI Sx system power state (paragraph 0044; i.e., the examiner takes Official Notice that the ACPI standard was well known in the art).

Regarding Claim 38, Baterina discloses wherein the indication that the computer system is to wake from the low power state comprises an indication that the computer is to enter an ACPI SO wake state (paragraph 0044; i.e., the examiner takes Official Notice that the ACPI standard was well known in the art).

Regarding Claim 39, Baterina discloses wherein the method is performed by a BIOS of a computer system (paragraph 0044; i.e., the examiner takes Official Notice that computer systems comprising a BIOS was well known in the art).

Claims 40-43 and 45-48 are rejected under 35 U.S.C. 103 as being unpatentable over Baterina, Chen et al. (“Chen”) (U.S. Patent Application Publication Number 2017/0017604), and Gu.
Regarding Claim 40, Baterina discloses an apparatus for managing power consumption of a data-path in a computer system, the data-path comprising a first port (Figure 1, item 115) and a second port (Figure 1, item 110), the first port comprising a high-speed port (i.e., a Super Speed port) and the second port comprising a low-speed port (i.e., a low/full/high speed port) the apparatus comprising:
a power control circuit to selectively control power provided to an active circuit associated with the first port of the data-path (paragraph 0018);
a control circuit to:
receive an indication that a device connected to the data-path is to communicate using the second port (paragraph 0021; i.e., determining that the device 103 will communicate using only the USB 2.0 path 110).
Baterina does not expressly disclose in response to receiving the indication that the device is to communicate using the second port, instruct the power control circuit to change a state of a retimer circuit to a low power state; and
powering off the active circuit.
In the same field of endeavor (e.g., USB device communication techniques), Chen teaches in response to receiving the indication that the device is to communicate using the second port, instruct the power control circuit to change a state of a retimer circuit to a low power state (Figure 1A, item 110A, paragraph 0032).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Chen’s teachings of USB device communication techniques with the teachings of Baterina, for the purpose of providing a mechanism for compensating for data transmission loss (see Chen, paragraph 0013) and further for saving power in the computer system.
Also in the same field of endeavor (e.g., electronic device communication techniques), Gu teaches powering off the active circuit (paragraph 0020; i.e., power to the partitions 151-154 may be removed if they are not being used).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Gu’s teachings of electronic device communication techniques with the teachings of Baterina, for the purpose of saving power in the computer system.

Regarding Claim 41, Baterina discloses wherein the data-path comprises a USB data-path and wherein the first port comprises USB Super-Speed signals and the second port comprises USB High-Speed signals (paragraph 0021).

Regarding Claim 42, Baterina discloses wherein the data-path comprises one of a USB Type-C connector and a USB Type-A connector (paragraph 0021; i.e., the Type-C and Type-A connectors are a part of the USB 3.0 and 2.0 standards, respectively).

Regarding Claim 43, Baterina discloses wherein connecting the device to the data-path comprises connecting the device to the second port of the data path, and wherein determining that the connected device is to communicate using the second port further comprises determining that the connected device is not configured to communicate using the first port (paragraph 0021).

Regarding Claim 45, Baterina discloses wherein connecting the device to the data-path comprises connecting the device to the first port, and wherein determining that the connected device is to communicate using the second port further comprises: determining that the connected device is to enter a low power state (paragraph 0044).

Regarding Claim 46, Baterina discloses in response to determining that the connected device is to enter the low power state: inhibiting reconnection of the device to the first port of the data-path; issuing a reset for the first port of the data-path; and reconnecting the device to the second port of the data-path (paragraph 0021; i.e., the USB device starts by connecting to the USB 2.0 data path).

Regarding Claim 47, Baterina discloses obtaining an indication that the connected device is to wake from the low power state; turning on the active circuit associated with the first port; issuing a reset to the second port of the data-path; and reconnecting the device to the first port of the data-path (paragraphs 0021-0022).

Regarding Claim 48, Baterina discloses wherein the method is performed by a BIOS of a computer system (paragraph 0044; i.e., the examiner takes Official Notice that computer systems comprising a BIOS was well known in the art).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because each reference discloses methods for removing power from an active circuit.


Response to Arguments
Applicant’s arguments with respect to claim 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495.  The examiner can normally be reached on Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2186